 PROB 35                   Report and Order Terminating Probation/Supervised Release
(Rev. 6/17)                              Prior to Original Expiration Date


                                                                                                3: h2
                                  UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF GEORGIA
                                             WAYCROSS DIVISION




              UNITED STATES OF AMERICA


                            V.                             V     Crim.No. 5:06CR00012-I

                      Torry Grissom


       On October 26, 2016, the above-named was placed on supervised release for a period of five years. He
has complied with the rules and regulations of supervised release and is no longer in need of supervision. It is
accordingly recommended that he be discharged from supervision.

                                                               Respectfully submitted,
                                                                                          C ^




                                                               TimwiHiams
                                                               U.S. Probation Officer




                                          ORDER OF THE COURT

        Pursuant to the above report, it is ordered that the defendant is discharged from supervision and that the
proceedings in the case be terminated,

        Dated this               of October, 2019.




                                                           William T. Moore, Jr.
                                                           Judge, U.S. District Court
